- Provided by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrants Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A MATERIAL INFORMATION Enersis S.A. Registration of Securities Record No. 175 Santiago, December 20, 2010 General Management No. 181/2010 Mr. Fernando Coloma Correa Superintendent of Securities and Insurance Superintendency of Securities and Insurance Avenida Alameda Bernardo OHiggins No. 1449 Santiago Ref: MATERIAL INFORMATION Dear Sir: As provided in articles 9 and 10, subsection two, of Law 18,045, on the Securities Market, and in General Rule No. 30 of your Superintendency, and by the power conferred on me, I hereby notify you as material information, that today, December 20, 2010, Enersis S.A. has formally accepted two offers it has received for the acquisition of the entire equity stake Enersis S.A. holds directly and indirectly in COMPAÑÍA AMERICANA DE MULTISERVICIOS LIMITADA and its subsidiary companies, and in SYNAPSIS SOLUCIONES Y SERVICIOS LIMITADA and its subsidiaries, respectively. Enersis S.A. directly holds an interest of 99.96% in COMPAÑÍA AMERICANA DE MULTISERVICIOS LIMITADA, an indirectly holds an interest of 0.04%, which is held by its subsidiary company CHILECTRA S.A. Additionally, Enersis S.A. directly holds an interest of 99.99% in SYNAPSIS SOLUCIONES Y SERVICIOS IT LIMITADA, and indirectly holds an interest of 0.01% through its subsidiary company CHILECTRA S.A. The offer for acquiring the equity stock that Enersis S.A. directly and indirectly holds in COMPAÑÍA AMERICANA DE MULTISERVICIOS LIMITADA and its subsidiary companies was made by Graña y Montero S.A.A., a Peruvian company, and the amount offered was US$ 20 million, which will be paid at an adjusted price upon the closure of the acquisition deal. Enersis S.A. and its subsidiary company CHILECTRA S.A., have proceeded to accept the offer, and consequently, during the month of January 2011, they will subscribe the relevant purchase agreement. The offer for acquiring the equity stock that Enersis S.A. directly and indirectly holds in SYNAPSIS SOLUCIONES Y SERVICIOS IT LIMITADA and its subsidiary companies was made by American-based company Riverwood Capital L.P., and the price offered was US$ 52 million, which will be paid upon the closure of the acquisition deal. Enersis S.A. and its subsidiary company CHILECTRA S.A., have proceeded to accept the offer, and consequently, during the month of December 2010, they will subscribe the relevant purchase agreement. The criteria taken into account for awarding the sales included the fact that the candidate companies would guarantee excellence in the continuity of the services provided by CAM and Synapsis, as well as care for their employees. The estimated impact of both operations on Enersis S.A.s financial statements as of December 31, 2010, will be the acknowledgement of a loss, net of income tax, for approximately US$ 40 million. Yours sincerely, [Signature] Massimo Tambosco Deputy General Manager Enersis S.A. c.c. Santiago Stock Exchange Chilean Electronic Stock Exchange Valparaíso Stock Brokerage Exchange Banco Santander Santiago  Representative of Bondholders Central Securities Deposit Risk Rating Commission SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Title: Chief Executive Officer Date:December 21, 2010
